      Case 3:19-cv-03425-JST Document 39-3 Filed 08/14/19 Page 1 of 6



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   Perkins Coie LLP
     3150 Porter Drive
 3
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (admitted pro hac vice)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (admitted pro hac vice)
     RSpear@perkinscoie.com
 8   1201 Third Ave., Suite 4900
     Seattle, WA 98101-3099
 9   Telephone: 206.359.8000
     Facsimile: 206.359.9000
10
     Attorneys for Plaintiff Niantic, Inc.
11

12                               UNITED STATES DISTRICT COURT
13                            NORTHERN DISTRICT OF CALIFORNIA
14                                       SAN FRANCISCO DIVISION
15

16   NIANTIC, INC., a Delaware corporation,         Case No. 19-cv-03425-JST

17                          Plaintiff,              SECOND DECLARATION OF
                                                    SCOT FRANK IN SUPPORT OF
18          v.                                      NIANTIC, INC.’S MOTION FOR
                                                    PRELIMINARY INJUNCTIVE RELIEF
19   GLOBAL++, an unincorporated
     association; RYAN HUNT, a.k.a.
20   “ELLIOTROBOT,” an individual;
21   ALEN HUNDUR, a.k.a. “IOS N00B,”
     an individual; and DOES 1-20,
22
                            Defendants.
23

24

25

26

27

28

                                                            SECOND DECLARATION OF SCOT FRANK
                                                                         Case No. 19-cv-03425-JST
       Case 3:19-cv-03425-JST Document 39-3 Filed 08/14/19 Page 2 of 6



 1
             I, Scot Frank, declare and state as follows:
 2
             1.      I am a Senior Product Manager at Niantic, Inc., a position I have held since
 3
     August 24, 2017. In this role, working with cross-functional teams, I define, launch, analyze, and
 4
     maintain Niantic’s anticheat detection and defense systems and processes, among other
 5
     responsibilities. That includes not only identifying cheating and other impermissible activity on
 6
     Niantic’s platform, but also identifying the specific accounts associated with such misconduct,
 7
     and the individuals using those accounts, so that Niantic can, where appropriate, take action to
 8
     protect its rights and its users. I also coordinate with cross-functional teams to develop and
 9
     implement policies related to anticheat, including warning, suspending, and banning accounts
10
     determined to be engaged in conduct that violates Niantic’s Terms of Service.
11
             2.      This second declaration is based on my personal knowledge, investigation, and
12
     review of Niantic’s business records and is made to the best of my knowledge, information, and
13
     belief. If called to testify regarding the facts set forth in this declaration, I could and would
14
     testify competently.
15
             3.      This second declaration incorporates and relies upon my first declaration, which I
16
     understand was submitted simultaneously with Niantic’s motion for preliminary injunctive relief.
17
             4.      I understand that the defendants in this case have filed an opposition to Niantic’s
18
     motion for preliminary injunctive relief, titled “Defendants Ryan Hunt and Alen Hundur’s
19
     Opposition to Plaintiff Niantic, Inc.’s Motion for Preliminary Injunctive Relief” (the
20
     “Opposition”). I also understand that the defendants in this case have filed a declaration from
21
     defendant Ryan Hunt, titled “Declaration of Ryan Hunt in Support of Defendants Opposition to
22
     Plaintiff’s Motion for Preliminary Injunction” (the “Hunt Declaration”). I have reviewed both
23
     documents.
24
             5.      The Opposition and the Hunt Declaration refer to action taken by Niantic to
25
     “suspend” certain unidentified Niantic user accounts in 2018 (the “2018 Suspensions”).
26
     Specifically, the Opposition states that, at some point in 2018, Niantic “identified user accounts
27
     associated with Global++ creators and suspended those accounts to immediately halt Global++
28
                                                        1
                                                                    SECOND DECLARATION OF SCOT FRANK
                                                                                 Case No. 19-cv-03425-JST
       Case 3:19-cv-03425-JST Document 39-3 Filed 08/14/19 Page 3 of 6



 1
     software from operating.” Opposition at 3. Similarly, the Hunt Declaration states that “Niantic
 2
     identified user accounts associated with Global++ creators and suspended those accounts to
 3
     immediately halt Global++ software from operating.” Hunt Declaration ¶ 10.
 4
             6.      Defendants do not state when the 2018 Suspensions happened, nor which
 5
     accounts were affected, making it difficult to respond to their assertions about the 2018
 6
     Suspensions.
 7
             7.      It is true, however, that Niantic is engaged, and has been engaged since before
 8
     2018, in ongoing efforts to enforce Niantic’s Terms of Service, protect Niantic’s rights, and
 9
     protect Niantic’s players against cheating and other impermissible activity. That may include, for
10
     example, suspending or terminating user accounts associated with unauthorized or unlawful
11
     activity, including the use of unauthorized third-party applications (“apps”) that enable cheating
12
     in Niantic’s games.
13
             8.      Suspending or terminating user accounts can, in some cases, be an effective way
14
     to protect Niantic and its users. Unfortunately, however, that method has not been effective in
15
     protecting Niantic and its users from the harms caused by defendants’ misconduct and the
16
     unauthorized apps created and distributed by the defendants—Potter++, PokeGo++, and
17
     Ingress++ (sometimes called Ingress Prime++) (the “Cheating Programs”)—and it will not be
18
     effective in the future, either.
19
             9.      It has been and will continue to be technologically difficult, time-consuming, and
20
     costly to identify all accounts associated with individuals using the Cheating Programs,
21
     especially because the Cheating Programs are so widespread and because, over time, defendants
22
     have implemented technical measures that make it difficult to identify accounts associated with
23
     individuals using the Cheating Programs.
24
             10.     It also has been and will continue to be technologically difficult, time-consuming,
25
     and costly to isolate, from among the accounts associated with individuals using the Cheating
26
     Programs, the accounts associated with the defendants in this case (and others who are
27
     responsible for creating and distributing the Cheating Programs).
28
                                                      2
                                                                 SECOND DECLARATION OF SCOT FRANK
                                                                              Case No. 19-cv-03425-JST
       Case 3:19-cv-03425-JST Document 39-3 Filed 08/14/19 Page 4 of 6



 1
            11.     One reason it is difficult to isolate the accounts associated with the defendants is
 2
     that defendants have created multiple Niantic accounts (in violation of Niantic’s Terms of
 3
     Service), likely to evade Niantic’s enforcement efforts. In addition, defendants have taken steps
 4
     to obscure their true identities when creating their multiple accounts.
 5
            12.     Individuals who profit from abusing Niantic’s platform, like defendants, often
 6
     employ these and other tactics to make it difficult for Niantic to pinpoint which accounts and
 7
     which users are responsible for cheating and other impermissible activity. Thus, it often takes
 8
     considerable amounts of time, skill, and resources to identify which accounts and which users are
 9
     responsible for such activity. It also takes considerable time, skill, and resources to identify, and
10
     physically locate, the individuals associated with those accounts.
11
            13.     As a result, it is simply not feasible for Niantic to identify and take action against
12
     all accounts associated with Global++ users, defendants, and the Cheating Programs. Moreover,
13
     defendants (and their customers) can easily evade such actions, at least for some period of time,
14
     simply by creating new accounts after their “old” accounts are banned or suspended.
15
            14.     For the foregoing reasons, Niantic has never been able to halt the operation of the
16
     Cheating Programs exclusively through account suspensions or terminations (or any other form
17
     of technological “self help”). Nor could Niantic do so in the future.
18
            15.     Even if Niantic could identify and ban all accounts associated with defendants’
19
     Cheating Programs, that would not address all harm from the Cheating Programs. For example,
20
     defendants would still be able to distribute and profit from unauthorized copies of Niantic’s
21
     Client Code, which are contained in the Cheating Programs. Moreover, merely “blocking” the
22
     Cheating Programs would not prevent defendants from trafficking in the valuable and proprietary
23
     game-related information that they have already collected through the Cheating Programs.
24
            16.     Both the Opposition and the Hunt Declaration suggest that Niantic reversed or
25
     curtailed the 2018 Suspensions, including with respect to defendants’ Niantic accounts, in order
26
     to increase Niantic’s revenues. For example, the Opposition states that “Niantic’s past conduct
27
     suggests that Niantic profits handsomely from the additional users accessing Niantic’s games
28
                                                       3
                                                                   SECOND DECLARATION OF SCOT FRANK
                                                                                Case No. 19-cv-03425-JST
       Case 3:19-cv-03425-JST Document 39-3 Filed 08/14/19 Page 5 of 6



 1
     through spoofing software like Global++: in 2018 Niantic temporarily suspended Defendants’
 2
     user accounts on Niantic’s servers, but quickly reactivated them once revenue from its own
 3
     games dropped.” Opposition at 1. Similarly, the Hunt Declaration states that “Niantic’s revenues
 4
     dropped after suspending Defendants’ user accounts” but, after Niantic “quickly lifted those
 5
     suspensions,” then “Niantic’s revenues increased as a result.” Hunt Declaration ¶ 11.
 6
            17.     Defendants do not cite any basis for these claims about Niantic’s user base and
 7
     Niantic’s revenues and I am unaware of any public sources from which defendants could obtain
 8
     such information about Niantic’s user base and Niantic’s revenues.
 9
            18.     In any case, Niantic did not reverse or curtail account suspensions or terminations
10
     related to Global++ users, defendants, and the Cheating Programs during the 2018 Suspensions
11
     or at any other time, in order to increase its revenues. Moreover, I am not aware of any instance
12
     in which Niantic has reversed or curtailed its anticheat efforts, including account suspensions or
13
     terminations, in order to increase revenues. And it would not be logical to reverse or curtail
14
     account suspensions or terminations for that reason. The type of misconduct targeted by account
15
     suspensions and terminations, like defendants’ misconduct, tends to drive legitimate users away
16
     from Niantic’s platform and tends to directly undermine Niantic’s business model. Thus,
17
     minimizing that conduct through account suspensions and terminations tends to increase
18
     Niantic’s revenues, not decrease it.
19
            19.     The Opposition states that, by permitting unidentified Niantic accounts to
20
     “resume operating” after the 2018 Suspensions, Niantic thereby “implicitly permitt[ed] Global++
21
     to continue operating for over a year.” Opposition at 3. Similarly, the Hunt Declaration states
22
     that Niantic “implicitly permitt[ed] Global++ to continue operating for over a year.” Hunt
23
     Declaration ¶ 12.
24
            20.     Again, because defendants do not explain when the 2018 Suspensions happened,
25
     nor which accounts were affected, it is difficult to respond to their assertions about the 2018
26
     Suspensions. However, it is true that Niantic often suspends accounts caught cheating for a
27
     limited period of time, such as 7, 30, or 90 days, and after that time, allows the account to play
28
                                                       4
                                                                  SECOND DECLARATION OF SCOT FRANK
                                                                               Case No. 19-cv-03425-JST
       Case 3:19-cv-03425-JST Document 39-3 Filed 08/14/19 Page 6 of 6



 1
     on Niantic’s platform again. By allowing such suspensions to run their course, Niantic does not
 2
     approve of the misconduct that led to the suspension.
 3
             21.     In any case, Niantic has never authorized Global++ or the Cheating Programs to
 4
     operate, implicitly or explicitly.
 5
             22.     To the contrary, as explained in the Second Declaration of Eric Lanz, which I
 6
     have reviewed, Niantic has been engaged in an ongoing technological “arms race” with the
 7
     defendants in which Niantic has repeatedly modified new versions of its legitimate apps in ways
 8
     intended to prevent defendants from accessing, copying, and modifying Niantic’s Client Code to
 9
     create corresponding new versions of the Cheating Programs, and defendants, in response, have
10
     repeatedly defeated those new technical measures.
11

12
     I declare under penalty of perjury that the foregoing is true and correct.
13
     Executed on August 14, 2019 in the City of San Francisco, State of California.
14

15                                                ____________________________
                                                  SCOT FRANK
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
                                                                SECOND DECLARATION OF SCOT FRANK
                                                                             Case No. 19-cv-03425-JST
